PER CURIAM.
On first-tier certiorari review from an administrative decision, “the circuit court must determine whether procedural due process is accorded, whether the essential requirements of the law have been observed, and whether the administrative findings and judgment are supported by competent substantial evidence.” City of Deerfield Beach v. Vaillant, 419 So.2d 624, 626 (Fla.1982). The Petitioner is, in effect, entitled to consideration of whether the administrative agency followed its laws and regulations, and whether the agency’s findings are supported by competent substantial evidence. Baker v. Metro. Dade County, 774 So.2d 14 (Fla. 3d DCA 2001). Thus, at first tier level, the circuit court may correct any errors made below: jurisdictional, procedural or substantive; and judgments may be modified, reversed, remanded with directions, or affirmed. See G-W Dev. Corp. v. Village of N. Palm Beach Zoning Bd. of Adjustment, 317 So.2d 828, 830-831 (Fla. 4th DCA 1975).
Because the circuit court’s order, in different places, contains verbiage from two different standards of review, in the instant case, it is unclear which standard the court employed in reaching its conclusion. Accordingly, we grant certiorari for the sole purpose of allowing the circuit court to indicate which standard of review it used.
Petition for Writ of Certiorari granted.